Case: 1:21-cv-00877-PAG Doc #: 13-3 Filed: 08/04/21 1o0f1. PagelD #: 72

UNITED STATES PATENT AND TRADEMARK OFFICE
Trademark Trial and Appeal Board

P.O. Box 1451

Alexandria, VA 22313-1451

General Contact Number: 571-272-8500

General Email: TTABInfo@uspto.gov

mbm
February 24, 2020

Opposition No. 91238434
Medical Quant USA, Inc.
v.
Radiant Life Technologies
By the Trademark Trial and Appeal Board:

On September 27, 2019, the Board issued an order suspending this proceeding to
allow Applicant to obtain U.S. counsel and to establish representation by filing an
entry of appearance through ESTTA. On October 28, 2019, Applicant field a response
indicating that it did not intend to obtain U.S. counsel. 20 TTABVUE.

On November 8, 2019, Opposer filed a motion for judgment in light of Applicant’s
failure to obtain U.S. counsel. Applicant did not file a timely response thereto and the
motion is therefore granted as conceded. See Trademark Rule 2.127(a).

Accordingly, judgment is entered against Applicant, the notice of opposition is

sustained, and registration to Applicant is refused.

EXHIBIT 3

 
